Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2017-03-29. It is noted, however, that applicant has not filed a certified copy of the JP2017-064387 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2019-10-09, 2019-10-10, and 2021-02-12 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The numbering of claims is rejected because they are not in proper order.  Claims 17, 19, and 20 depend on dependent Claim 8, but are interrupted by Claims 9-16 and 18 which do not depend on dependent Claim 8.  See MPEP 608.01(n)(IV):  “A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.” Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“machine learning unit configured to” in Claim 7 – Examiner is interpreting as FPGA, PLD, ASIC, or equivalents, as stated in Instant Specification [0020]: “The machine learning unit 102 forms a determiner by performing machine learning on the signal information acquired from the signal acquisition unit 101. Here, in the machine learning unit 102, the determiner is formed using a machine learning algorithm such as a support vector machine. This determiner is configured of a logic circuit of a field-programmable gate array (FPGA). It should be noted that the determiner may be configured of a programmable logic device (PLD), an application-specific integrated circuit (ASIC), or the like.
“graph information generation unit configured to” in Claim 7
“operation detection unit configured to” in Claim 7
“optical detection unit configured to” in Claim 8
“imaging device configured to” in Claim 10 – Examiner is interpreting as a CCD, CMOS, PMT, or equivalents, as stated in Instant Specification [0054]:  “imaging device such as a charge-coupled device (CCD), a complementary MOS (CMOS), or a photomultiplier tube (PMT)”
“pixel detection elements configured to” in Claim 17 – Examiner is interpreting as PMT, a line type PMT, APD, PD, CCD, CMOS, or equivalents. As stated in Instant Specification [0015]: “One or a few pixel detection elements, specifically, are, for example, a single light reception element or a few light  reception elements such as a photomultiplier tube (PMT), a line type PMT element, an avalanche photodiode (APD), or a photo-detector (PD), a CCD camera, and a CMOS sensor.”
“sorting unit configured to sort” in Claim 18
“optical detection unit is configured to” in Claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 8, 17, 19, and 20 recite “optical detection unit”.  However, this is new matter that was added in the Preliminary Amendment filed by Applicant on 2020-11-18.  The original set of claims did not recite an “optical detection unit”.  Also, the term “optical detection unit” is completely absent from the Specification.
Dependent claims 10-17 and 19 are also rejected under 35 USC 112(a) because they inherit the deficiencies of their parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations
 “graph information generation unit configured to” in Claim 7
“operation detection unit configured to” in Claim 7
“optical detection unit configured to” in Claim 8
 “sorting unit configured to sort” in Claim 18
“optical detection unit is configured to” in Claim 20
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 10-17 and 19 are also rejected under 35 USC 112(b) because they inherit the deficiencies of their parent claims.
Claim Rejections - 35 USC § 101
Claims 7-9, 11-16, and 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specifically a mental process, without significantly more.  
Prong 1 Analysis:
Claim 7 is directed to a system, and Claim 9 is directed to a method, thus the claims are within the four categories of patent eligible subject matter.
Prong 2A Part 1 Analysis:
Claims 7 and 9 recite:
“performing one or more machine learning operations on at least one attribute of the object, using the at least one attribute as an evaluation axis, to obtain a learning result”; performing a machine learning operation, broadly stated, could involve a very simple machine learning model whose results could be calculated by a human with pen and paper;  furthermore no training of the model is recited in the specification, which only states that the model is already trained, per [0020]: “Further, in the embodiment, in the machine learning unit 102, the determiner has been formed through machine learning with a teacher in advance”; thus the limitation recites a mental process.
“generating one or more graphs representing the learning result”; generating a graph can be performed by a human with pen and paper, and thus the limitation recites a mental process
“detecting a first operation of a user selecting the evaluation axis”;  “detecting” falls under the “observation” category of “observation, evaluation, judgment, or opinion” (see MPEP 2106.04(a)(3)), and thus the limitation recites a mental process.
“detecting a second operation of a user gating the object based on the one or more graphs”; this limitation is not about the gating itself, but again the “detecting” of the gating (see Spec [0026]: “The gating is performed by the user who operates the learning result output  apparatus 10. The user performs a gating operation on the basis of the graph information generated by the display data generation unit 104. The operation detection unit 103 detects this user operation); as stated above, “detecting” falls under the “observation” category of “observation, evaluation, judgment, or opinion” (see MPEP 2106.04(a)(3)), and thus the limitation recites a mental process.
Prong 2A Part 2 Analysis:
This judicial exception is not integrated into a practical application because each and every limitation of the independent claims are directed to the judicial exception.  Additional elements in Claim 7 “machine learning unit”, “graph information generation unit”, and “operation detection unit” amount to mere instructions to implement the abstract idea on a computer.
Prong 2B Analysis:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each and every limitation of the independent claims are directed to the judicial exception.  Additional elements in Claim 7 
Dependent claims 8 and 10-26 are also rejected under 35 USC 101 as being directed to a judicial exception without significantly more.
Claims 8 and 21 recite the same limitations as Claims 7 and 9, also reciting “further comprising an optical detection unit configured to detect one or more time-series optical signals associated with the object”; “detecting” falls under the “observation” category of “observation, evaluation, judgment, or opinion” (see MPEP 2106.04(a)(3)), and thus the claims are still directed to a mental process.  Additional element in Claim 8 “optical detection unit” amounts to mere instructions to implement the abstract idea on a computer, or as it is given no structure, could even be interpreted as the human eye, and thus is also part of the mental process.
Claim 11 recites the same limitations as claim 7, merely specifying that “wherein the object comprises a cell”; the claim still recites a mental process.
Claims 12 and 22 recite the same limitations as Claims 7 and 9, merely specifying that “wherein the at least one attribute comprises morphological information associated with the object”; the claim still recites a mental process.
Claims 13 and 23 recite the same limitations as Claims 12 and 22, merely specifying “wherein the morphological information comprises at least a shape or one or more components of the object”; the claim still recites a mental process.
mental process.
Claims 15 and 25 recite the same limitations as Claims 7 and 9, merely specifying “wherein the one or more scores comprise one or more support vector machine (SVM) scores”; the claim still recites a mental process.
Claims 16 and 26 recite the same limitations as Claims 7 and 9, merely specifying a selection of machine learning algorithms: “wherein the one or more machine learning operations are performed by one or more members selected from the group consisting of: SVMs, neural networks, random forests, principal component analyses, and autoencoders”; the claim still recites a mental process.
Claim 18 recites the same limitations as Claim 7, also reciting “further comprising a sorting unit configured to sort the object based on the second operation”;  “sorting” falls under the “evaluation” category of “observation, evaluation, judgment, or opinion” (see MPEP 2106.04(a)(3)), and thus the claim is still directed to a mental process.  Additional element in Claim 18 “sorting unit” amounts to mere instructions to implement the abstract idea on a computer.
Claim 19 recites the same limitations as Claim 8, further reciting “wherein the optical detection unit comprises a structured illumination pattern comprising a plurality of regions having different optical characteristics or a structured detection system comprising a plurality of regions having different optical characteristics”; the human eye may be considered a “structural detection system”, and thus the claim is still directed to a mental process. mental process.
Claim 20 recites the same limitations as Claim 19, further reciting “wherein the optical detection unit is configured to detect the object while the object undergoes a change in relative position with respect to the structured illumination pattern or the structured detection system”; tracking that the object undergoes changes in relative position with respect to the system could refer to the human eye tracking a moving object, and is thus still directed to a mental process.
Claim 21 recites the same limitations as Claim 9, further reciting “further comprising detecting one or more time- series optical signals associated with the object”; “detecting” falls under the “observation” category of “observation, evaluation, judgment, or opinion” (see MPEP 2106.04(a)(3)), and thus the claims are still directed to a mental process.

Remarks - 35 USC § 101
Claims 10 and 17 are not directed to a mental process because they are integrated into a practical application with the “imaging device” of Claim 10, and the “pixel detection elements” of Claim 17.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 7-14, 16-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennig et. al. (“An open-source solution for advanced imaging flow cytometry data analysis using machine learning”; hereinafter “Hennig”; published Jan 2017).
As per Claim 7, Hennig teaches a system for classifying an object (Hennig, Pg 201 Abstract, discloses:  “Researchers can train an automated cell classifier to recognize different cell types, cell cycle phases, drug treatment/control conditions, etc., using supervised machine learning”)
a machine learning unit configured to perform one or more machine learning operations on at least one attribute of the object, using the at least one attribute as an evaluation axis, to obtain a learning result (Hennig, Pg 209 Section 3.1, discloses:  “Which features were most informative for the prediction of the cell cycle phases? We extended our previous work [6] by identifying the most informative features. Both machine learning methods, GradientBoosting and Random Forests, include feature selection, and the top features are displayed in CellProfiler Analyst.”  Here, Hennig discloses “machine learning methods” which include “feature selection”.  “Feature selection” chooses a feature (attribute) of the object (a cell) by which is most informative.  “Informative” means it is useful for evaluation, and thus the selected feature is used as an “evaluation axis”, as Hennig suggests an “axis” in Section 2.1 regarding 2-D plots:   “In the IDEAS environment, the user can plot features derived from the bright-field, dark-field and fluorescence single cell images in the form of histograms or bivariate scatter plots.”  A learning result is obtained, being the most informative attribute to use as an evaluation axis.)
a graph information generation unit configured to generate one or more graphs representing the learning result (Hennig, Pg 204 Section 2.1, discloses:  “In the IDEAS environment, the user can plot features derived from the bright-field, dark-field and fluorescence single cell images in the form of histograms or bivariate scatter plots. Gating can be performed using these plots to generate subpopulations that can be then be studied in further detail. The plots, gating and sub-population information from a session can then be saved as a data analysis file (.daf file).”  Here, Hennig discloses generating graphs (“plots”) for features, which have been shown above to be “learning results”.)
an operation detection unit configured to (i) detect a first operation of a user selecting the evaluation axis, (ii) direct the graph information generation unit to generate the one or more graphs, and (iii) detect a second operation of a user gating the object based at least in part on the one or more graphs.  (Hennig, Pg 204 Section 2.1, discloses:  “In the IDEAS environment, the user can plot features derived from the bright-field, dark-field and fluorescence single cell  images in the form of histograms or bivariate scatter plots.”  Here, Hennig discloses that the user can “plot features”, and thus the user selects the evaluation axis.  Any responsive system will “detect” this action from the user (i), and produce the graph in response (ii).  Hennig, Section 2.1 continues:  “Gating can be performed using these plots to generate subpopulations that can be then be studied in further detail. The plots, gating and sub-population information from a session can then be saved as a data analysis file (.daf file)”.  Here, Hennig discloses that the user can gate the object “using these plots” (based at least in part on the one or more graphs).  This is also “detected” by the system as the results can be saved in a file.)

As per Claim 8, Hennig teaches the system of claim 7.  Hennig teaches further comprising an optical detection unit configured to detect one or more time-series optical signals associated with the object. (Hennig, Pg 202 Intro para 2, discloses:  “One very powerful image-based cytometric technology is imaging flow cytometry (IFC, Fig. 1). It combines the high-throughput, multi-parameter capabilities of conventional flow cytometry with the current capability to capture up to 12 spatially registered multi-spectral images for each cell as it passes through the system [5]. These imaging channels can capture label-dependent fluorescence signals (currently up to 10) as well as transmitted brightfield and laser side scatter (dark-field) information, the latter of which do not require any introduced fluorescence (label-free).”  Here, Hennig discloses an optical detection unit, as they disclose the ability to “capture” images and florescence signals, which are optical data, and this is a time-series as they are captured over a period of time (“as it passes through the system”)).

As per Claim 9, this is a method claim corresponding to system Claim 7, and is rejected for the same reasons.

As per Claim 10, Hennig teaches the system of claim 7.  Hennig teaches further comprising an imaging device configured to capture one or more images of the object. (Hennig, Pg 202 Intro para 2, discloses:  “One very powerful image-based cytometric technology is imaging flow cytometry (IFC, Fig. 1). It combines the high-throughput, multi-parameter capabilities of conventional flow cytometry with the current capability to capture up to 12 spatially registered multi-spectral images for each cell as it passes through the system [5]. These imaging channels can capture label-dependent fluorescence signals (currently up to 10) as well as transmitted brightfield and laser side scatter (dark-field) information, the latter of which do not require any introduced fluorescence (label-free).”  Here, Hennig discloses an imaging device, as they disclose the ability to “capture” images of the object.)

As per Claim 11, Hennig teaches the system of claim 7.  Hennig teaches wherein the object comprises a cell. (Hennig, Pg 202 Intro para 2, discloses:  “One very powerful image-based cytometric technology is imaging flow cytometry (IFC, Fig. 1). It combines the high-throughput, multi-parameter capabilities of conventional flow cytometry with the current capability to capture up to 12 spatially registered multi-spectral images for each cell as it passes through the system [5]. These imaging channels can capture label-dependent fluorescence signals (currently up to 10) as well as transmitted brightfield and laser side scatter (dark-field) information, the latter of which do not require any introduced fluorescence (label-free).”  Here, Hennig discloses “for each cell”.)

As per Claim 12, Hennig teaches the system of claim 7.  Hennig teaches wherein the at least one attribute comprises morphological information associated with the object. (Hennig, Pg 201 Abstract Lines 8-13, discloses:  “Here, we describe a pipeline using open-source software that leverages the rich information in digital imagery using machine learning algorithms. Compensated and corrected raw image files (.rif) data files from an imaging flow cytometer (the proprietary .cif file format) are imported into the open-source software CellProfiler, where an image processing pipeline identifies cells and subcellular compartments allowing hundreds of morphological features to be measured.”  Here, Hennig discloses “allowing hundreds of morphological features to be measured”.)

As per Claim 13, Hennig teaches the system of claim 12.  Hennig teaches wherein the morphological information comprises at least a shape or one or more components of the object. (Hennig, Pg 209 Table 2, discloses multiple “Shape” features:

    PNG
    media_image1.png
    357
    808
    media_image1.png
    Greyscale


As per Claim 14, Hennig teaches the system of claim 7.  Hennig teaches wherein the learning result comprises one or more scores associated with the one or more machine learning operations. (Hennig, Pg 209 Table 2 above, discloses the “Top 20 features” by machine learning methods (GradientBoosting and Random Forest).  In order to determine the Top 20, then some metric, or “score” must have been produced by the machine learning algorithms.)

As per Claim 16, Hennig teaches the system of claim 7.  Hennig teaches wherein the one or more machine learning operations are performed by one or more members selected from the group consisting of: SVMs, neural networks, random forests, principal component analyses, and autoencoders. (Hennig, Pg 209 Table 2 above, discloses the “Top 20 features” by machine learning methods, including “Random Forest”)

As per Claim 17, Hennig teaches the system of claim 8.  Hennig teaches wherein the optical detection unit comprises one or more pixel detection elements configured to detect the one or more time-series optical signals. (Hennig, Pg 202 Intro Para 5, discloses:  “The most common approach to IFC data analysis is to use the proprietary analysis software called IDEAS (manufacturer supplied). This software is extremely powerful, allowing the user to explore a range of image features derived from each individual cell. There are a number of pre-calculated features that measure pixel based parameters (including morphological, intensiometric and texture based features) using default cell segmentation algorithms that automatically generate masks for each available imaging channels on a per cell/object basis.”  Here, Hennig discloses “pixel-based parameters”).

As per Claim 18, Hennig teaches the system of claim 7.  Hennig teaches further comprising a sorting unit configured to sort the object based on the second operation. (Hennig, Pg 204 Section 2.1 Para 1, discloses:  “Gating can be performed using these plots to generate subpopulations that can be then be studied in further detail. The plots, gating and sub-population information from a session can then be saved as a data analysis file (.daf file).”  Here, Hennig discloses, after “gating” (defined as the “second operation in the independent claim”), a subpopulation can then be studied.  This suggests that the information be sorted in order to also be shown in a graph.  This is confirmed in Pg 204 Section 2.1 Para 2:  “By gating the high values in the gradient RMS histogram a subpopulation of in-focus cells is defined (Fig. 2, left).”  Figure 2 also shows the focused in subplot on the right:

    PNG
    media_image2.png
    280
    549
    media_image2.png
    Greyscale





As per Claim 19 Hennig teaches the system of claim 8.  Hennig teaches wherein the optical detection unit comprises a structured illumination pattern comprising a plurality of regions having different optical characteristics or a structured detection system comprising a plurality of regions having different optical characteristics. (Hennig, Pg 201 Intro Para 2-3, discloses:  “One very powerful image-based cytometric technology is imaging flow cytometry (IFC, Fig. 1). It combines the high-throughput, multi-parameter capabilities of conventional flow cytometry with the current capability to capture up to 12 spatially registered multi-spectral images for each cell as it passes through the system [5]. These imaging channels can capture label-dependent fluorescence signals (currently up to 10) as well as transmitted brightfield and laser side scatter (dark-field) information, the latter of which do not require any introduced fluorescence (label-free). IFC very much fits the paradigm of ‘‘image cytometry” as it produces quantifiable image data in a high throughput, multiparameter format. This ensures that a fair, unbiased comparison can be made between the output images so that any measured differences can be considered biological rather than an artefact of variable imaging conditions. In many cases the unique capabilities of IFC to deliver high throughput, multispectral, spatially registered imagery has been essential to the development of new assays to ask novel, cutting edge biological questions. Most IFC-based assays take advantage of the technologies’ inherent ability to measure fluorescence signals with spatial context. Such assays include measuring nuclear translocation [7], mitochondrial localisation [8], co-localization assays using ‘‘similarity” features [9], calcium signalling at the organelle level [10], organelle inheritance during mitosis [11], cell cycle phases [12], receptor activity [13], asymmetric cell division [14–16], fission yeast cell cycle [17], dendritic cell morphology [18], autophagy [19,20], detection of DNA damage foci [21,22] and modelling intracellular infection [23]. Most, if not all, of these assays would not be possible using traditional flow cytometry (lack of spatial information) or conventional imaging techniques (low throughput and poor quantitation).”  Here, Hennig discloses a structured detection system (“These imaging channels can capture label-dependent fluorescence signals (currently up to 10) as well as transmitted brightfield and laser side scatter (dark-field) information”) comprising a plurality of regions having different optical characteristics (as evidenced by “spatially registered imagery”, “spatial context”, and “localization”)).

As per Claim 20 Hennig teaches the system of claim 8.  Hennig teaches wherein the optical detection unit is configured to detect the object while the object undergoes a change in relative position with respect to the structured illumination pattern or the structured detection system. (Hennig, Pg 201 Intro Para 2, discloses:  “One very powerful image-based cytometric technology is imaging flow cytometry (IFC, Fig. 1). It combines the high-throughput, multi-parameter capabilities of conventional flow cytometry with the current capability to capture up to 12 spatially registered multi-spectral images for each cell as it passes through the system [5].”  Here, Hennig discloses that the cell “passes through the system”, and thus during this “passing through”, the cell undergoes a change in relative position with respect to the structured detection system.)

As per Claim 21, this is a method claim corresponding to system Claim 8, and is rejected for the same reasons.

As per Claim 22, this is a method claim corresponding to system Claim 12, and is rejected for the same reasons.

As per Claim 23, this is a method claim corresponding to system Claim 13, and is rejected for the same reasons.

As per Claim 24, this is a method claim corresponding to system Claim 14, and is rejected for the same reasons.

As per Claim 26, this is a method claim corresponding to system Claim 16, and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hennig in view of Albitar and Zhang (US 2016/0169786 A1; hereinafter “Albitar”).
As per Claim 15, Hennig teaches the system of claim 14.  However, Hennig does not teach wherein the one or more scores comprise one or more support vector machine (SVM) scores.
Albitar teaches wherein the one or more scores comprise one or more support vector machine (SVM) scores. (Albitar, Para [0002], discloses:  “The present invention relates to a method and system for automated analysis of distributional data, particularly flow cytometry data, using support vector machines.”  Albitar [0067] also discloses a “score”:  “In the preferred embodiment, this final analytical step would be performed by a support vector machine, generating a diagnostic score”).
Hennig and Albitar are analogous art because they are both in the field of endeavor of machine learning enhanced flow cytometry.
It would have been obvious before the effective filing date of the claimed invention to combine the machine learning supported flow cytometry of Hennig with the SVM of Albitar.  While Hennig uses Gradient Boosting and Random Forest, SVM is another machine learning algorithm that could have been used.  One of ordinary skill in the art would have been motivated to use SVM because it is known to be a very effective machine learning method that can provide solutions to complex problems (Albitar [0011]: “Support Vector Machine (SVM) is a state-of-the-art machine learning technology that has revolutionized the field of machine learning and has provided real, effective solutions to many difficult data analysis problems.”)

As per Claim 25, this is a method claim corresponding to system Claim 15, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajwa et. al. (“Automated classification of bacterial particles in flow by multiangle scatter measurement and support vector machine classifier”) also discloses using machine learning, in particular SVM, with flow cytometry
Hassan et. al. ("Flow Cytometry-Based Classification in Cancer Research: A View on Feature Selection") also discloses using machine learning for feature selection in flow cytometry
Sosik et. al. ("Automated taxonomic classification of phytoplankton sampled with imaging-in-flow cytometry") also uses machine learning with flow cytometry
Ni et. al. ("Discrimination of malignant neutrophils of chronic myelogenous leukemia from normal neutrophils by support vector machine”) also uses SVM with flow cytometry
Rota et. al. ("The Role of Machine Learning in Medical Data Analysis. A Case Study: Flow Cytometry") also uses machine learning with flow cytometry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126